DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The attempt to incorporate subject matter into this application by reference to a book titled "Bioelectromagnetism - Principles and Applications of Bioelectric and Biomagnetic Fields", authored by Jaakko Malmivuo and Robert Plonsey, published by Oxford University Press, is ineffective because the book is an NPL that has not been submitted on record.
The disclosure is objected to because of the following informalities: 1) each instance of “precardial” should be corrected to “precordial”.  
Appropriate correction is required.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  1) In Claim 1, line 1, “hand held” should be “handheld”, 2) In Claim 1, “to sense electrical” in each of lines 3-5 should be “to sense an electrical”, 3) In Claim 1, line 4, “hand)signal” should be “hand) signal”, 4) In Claim 1, line 7, “operative generate” should be “operative to generate”, 5) In Claim 1, “CT” “V1-V6” and “lead I/II/II” should include the full name (“Wilson Common Terminal”, “precordial” etc.), 6) In Claim 2, “outer surface” should be “an outer surface”, 7) In Claim 3, “perform operation” should be “perform an operation”, and “relation” should be “relationship”, 8) In Claim 3, “RA” and “LA” should include the full names, 9) In Claim 4, “sequential operation” should be “a sequential operation”, and and “relation” should be “relationship”.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140163349 by Amitai.
Regarding Claim 1, Amitai discloses a hand held device providing twelve lead ECG signals using fewer number of probes/electrodes (e.g. par. 6, 26, Figure 6: four electrodes for a 12 lead ECG with handheld device 62) comprising: 
a first electrode to sense electrical RH (right hand) signal; a second electrode to sense electrical LH (left hand)signal; a third electrode to sense electrical LL (left leg) signal; a fourth electrode to sense a set of electrical V1 through V6 signals in a sequence (e.g. par. 30-33: electrodes 21-24, explicitly used to contact a left hand, a right hand, a left leg, and to place the fourth electrode “sequentially at each of the precordial positions on the patient’s chest”; Applicant should note here that while Amitai is explicit on the exact same intended use and number of electrodes, the claims only require four or more electrodes in general, as any electrode can be placed at any position based on intended use, and the claim does not limit the number of the electrodes to four); 
a first electronic circuit operative generate a lead I, lead II and lead III ECG signals (e.g. par. 43, 63: Lead I-III outputs); 
a second electronic circuit to generate a CT signal from the lead I, lead II and lead III signals (e.g. par. 43, 60-63: CT is the average of the limb signal, which are a function of leads I-III; Note that this limitation is further clarified by Claim 3); and 
a third electronic circuit operative to generate a set of V1-V6 lead ECG signals from the set of electrical V1 through V6 signals and the CT signal (e.g. par. 22, 43: equations 3-4 relate each of V1-V6 from the electrode 21 that is moved to each of V1 through V6, with the CT average).
Regarding Claim 2, Amitai discloses the hand held device of claim 1, further comprising an enclosure housing the first electronic circuit, the second electronic circuit and the third electronic circuit, in that, the first electrode, the second electrode, the third electrode and the fourth electrodes are formed as a touch pads on outer surface of the enclosure such that, at least two touch pads are formed on different sides of the enclosure (as shown for device 62 of Fig. 6 and electrodes 21-24).
Regarding Claim 3, Amitai discloses the hand held device of claim 2, wherein the second electronic circuit is configured to perform operation represented by a relation: CT =(RA+LA+LL)/3 and the CT value is stored in a memory in a digital format (par. 7, 27, 44, 60-61: the CT is based on the average of the “limb” electrodes and the digital data is stored in a memory).

Regarding Claim 4, Amitai discloses the hand held device of claim 3, wherein the third electronic circuit is configured to perform sequential operation representing the relation: Lead V1 signal =V1-CT, Lead V2 signal =V2 -CT,Lead V3 signal =V3 -CT,Lead V4 signal =V4 -CT,Lead V5 signal =V5 -CT, and Lead V6 signal =V6 – CT (par. 60: “measuring the difference between the signals on each of the limbs in question relative to Wilson Central Terminal”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        



MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792